Name: Commission Implementing Regulation (EU) No 829/2014 of 30 July 2014 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  beverages and sugar;  Europe;  Asia and Oceania;  agricultural policy;  foodstuff;  European Union law
 Date Published: nan

 31.7.2014 EN Official Journal of the European Union L 228/9 COMMISSION IMPLEMENTING REGULATION (EU) No 829/2014 of 30 July 2014 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) The recognition of Switzerland pursuant to Article 33(2) of Regulation (EC) No 834/2007 currently applies to processed agricultural products for use as food, except for yeast. Switzerland has submitted a request to the Commission to recognise its equivalence for organic yeast as well. Examination of the information submitted with that request and subsequent clarifications provided by Switzerland have led to the conclusion that in that country the rules governing production and controls of organic yeast are equivalent to those laid down in Regulation (EC) No 834/2007 and Commission Regulation (EC) No 889/2008 (3). Consequently, recognition of the equivalence of Switzerland's systems of production and control measures, as regards processed agricultural products for use as food, should also apply to organic yeast. (3) The recognition of New Zealand pursuant to Article 33(2) of Regulation (EC) No 834/2007 currently applies to processed agricultural products for use as food, except for wine and yeast. The New Zealand authorities have submitted a request to the Commission to recognise its equivalence for organic wine as well. Examination of the information submitted with that request and subsequent clarifications provided by New Zealand have led to the conclusion that in that country the rules governing production and controls of organic wine are equivalent to those laid down in Regulation (EC) No 834/2007 and Regulation (EC) No 889/2008. Consequently, recognition of the equivalence of New Zealand's systems of production and control measures, as regards processed products for use as food, should also apply to organic wine. (4) According to the information provided by New Zealand, the competent authority, one of the control bodies and the certificate-issuing body have changed. This should be reflected in Annex III to Regulation (EC) No 1235/2008. (5) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (6) The Commission has examined requests for inclusion in the list set out in Annex IV to Regulation (EC) No 1235/2008, received by 31 October 2013. Following the examination of all information received, the control bodies and control authorities that have been found to comply with the relevant requirements should be included in that list. (7) LibanCert is listed in Annex IV to Regulation (EC) No 1235/2008. However, it did not notify the Commission of relevant information relative to the accreditation body referred to in the third and fourth subparagraphs of Article 33(3) of Regulation (EC) No 834/2007 nor of any changes to its technical dossier in accordance with Article 12(2)(b) of Regulation (EC) No 1235/2008. Furthermore, the annual report sent by LibanCert in 2013 indicated that it did not meet the specifications set out in Annex IV to Regulation (EC) No 1235/2008. LibanCert was invited by the Commission to clarify these issues but it did not reply within the deadline set. According to information available to the Commission, LibanCert has ceased operations. It should therefore be withdrawn from the list in Annex IV. (8) Annex IV to Regulation (EC) No 1235/2008 as amended by Implementing Regulation (EU) No 355/2014 (4) contains an error in relation to the code number for a third country for the control body Abcert AG and erroneously refers to IMO Swiss AG instead of IMOswiss AG. (9) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended and corrected accordingly. (10) For reasons of legal certainty, the corrected provisions relating to Abcert AG and IMOswiss AG should apply from the date of entry into force of Implementing Regulation (EU) No 355/2014. (11) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1235/2008 is amended in accordance with Annex I to this Regulation. Article 2 Annex IV to Regulation (EC) No 1235/2008 is amended and corrected in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Points (1) and (5)(a) of Annex II shall apply from 12 April 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). (4) Commission Implementing Regulation (EU) No 355/2014 of 8 April 2014 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 106, 9.4.2014, p. 15). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) In the entry relating to Switzerland, point 1 Product categories, row Processed agricultural products for use as food, footnote (2) is deleted. (2) The entry relating to New Zealand is amended as follows: (a) In point 1 Product categories, row Processed agricultural products for use as food, footnote (2) is replaced by the following: (2) Yeast not included (b) Point 4 is replaced by the following: 4. Competent authority: Ministry for Primary Industries (MPI) http://www.foodsafety.govt.nz/industry/sectors/organics/ (c) In point 5, the row for NZ-BIO-001 is replaced by the following: NZ-BIO-001 Ministry for Primary Industries (MPI) http://www.foodsafety.govt.nz/industry/sectors/organics/ (d) Point 6 is replaced by the following: Certificate-issuing bodies:Ministry for Primary Industries (MPI) ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended and corrected as follows: (1) In the entry relating to Abcert AG, in point 3, the row for Moldova is replaced by the following: Moldova MD-BIO-137 x      (2) The entry relating to CCPB Srl is amended as follows: (a) Point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F China CN-BIO-102 x   x   Egypt EG-BIO-102 x x  x   Iraq IQ-BIO-102 x      Lebanon LB-BIO-102 x x  x   Morocco MA-BIO-102 x   x   Philippines PH-BIO-102 x   x   San Marino SM-BIO-102 x x  x   Syria SY-BIO-102 x      Tunisia TN-BIO-102  x     Turkey TR-BIO-102 x x  x   (b) Point 4 is replaced by the following: 4. Exceptions: in-conversion products, wine and products covered by Annex III; (3) In the entry relating to Control Union Certifications, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-149 x x x x x x Albania AL-BIO-149 x x x x x x Bermuda BM-BIO-149 x x x x x x Bhutan BT-BIO-149 x x x x x x Brazil BR-BIO-149 x x x x x x Burkina Faso BF-BIO-149 x x x x x x Burma/Myanmar MM-BIO-149 x x x x x x Cambodia KH-BIO-149 x x x x x x Canada CA-BIO-149   x    China CN-BIO-149 x x x x x x Colombia CO-BIO-149 x x x x x x Costa Rica CR-BIO-149  x x  x  CÃ ´te d'Ivoire CI-BIO-149 x x x x x x Dominican Republic DO-BIO-149 x x x x x x Ecuador EC-BIO-149 x x x x x x Egypt EG-BIO-149 x x x x x x Ethiopia ET-BIO-149 x x x x x x Ghana GH-BIO-149 x x x x x x Guinea GN-BIO-149 x x x x x x Honduras HN-BIO-149 x x x x x x Hong Kong HK-BIO-149 x x x x x x India IN-BIO-149  x x x x  Indonesia ID-BIO-149 x x x x x x Iran IR-BIO-149 x x x x x x Israel IL-BIO-149  x x  x  Japan JP-BIO-149  x x  x  South Korea KR-BIO-149 x x x x x x Kyrgyzstan KG-BIO-149 x x x x x x Laos LA-BIO-149 x x x x x x Former Yugoslav Republic of Macedonia MK-BIO-149 x x x x x x Malaysia MY-BIO-149 x x x x x x Mali ML-BIO-149 x x x x x x Mauritius MU-BIO-149 x x x x x x Mexico MX-BIO-149 x x x x x x Moldova MD-BIO-149 x x x x x x Mozambique MZ-BIO-149 x x x x x x Nepal NP-BIO-149 x x x x x x Nigeria NG-BIO-149 x x x x x x Pakistan PK-BIO-149 x x x x x x Occupied Palestinian territory PS-BIO-149 x x x x x x Panama PA-BIO-149 x x x x x x Paraguay PY-BIO-149 x x x x x x Peru PE-BIO-149 x x x x x x Philippines PH-BIO-149 x x x x x x Rwanda RW-BIO-149 x x x x x x Serbia RS-BIO-149 x x x x x x Sierra Leone SL-BIO-149 x x x x x x Singapore SG-BIO-149 x x x x x x South Africa ZA-BIO-149 x x x x x x Sri Lanka LK-BIO-149 x x x x x x Switzerland CH-BIO-149   x    Syria SY-BIO-149 x x x x x x Tanzania TZ-BIO-149 x x x x x x Thailand TH-BIO-149 x x x x x x Timor-Leste TL-BIO-149 x x x x x x Turkey TR-BIO-149 x x x x x x Uganda UG-BIO-149 x x x x x x Ukraine UA-BIO-149 x x x x x x United Arab Emirates AE-BIO-149 x x x x x x United States US-BIO-149   x    Uruguay UY-BIO-149 x x x x x x Uzbekistan UZ-BIO-149 x x x x x x Vietnam VN-BIO-149 x x x x x x Zambia ZN-BIO-149 x x x x x x (4) In the entry relating to IBD Certifications Ltd, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Brazil BR-BIO-122 x x x x x  China CN-BIO-122 x   x x  Mexico MX-BIO-122  x  x   (5) The entry relating to IMO Swiss AG is amended as follows: (a) The name IMO Swiss AG is replaced by IMOswiss AG; (b) Point 4 is replaced by the following: 4. Exceptions: in-conversion products and products covered by Annex III; (6) The entry relating to LibanCert is deleted.